Citation Nr: 1106155	
Decision Date: 02/15/11    Archive Date: 04/11/11

DOCKET NO.  08-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO.  

In August 2010, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.

A review of the record discloses that this is not the Veteran's first claim of entitlement to service connection for depression or PTSD.  The RO denied such claims in December 2001.  The Veteran was notified of those decisions, as well as her appellate rights.  However, she did not file a Notice of Disagreement with which to initiate an appeal.  Therefore, the RO's decisions became final, under the law and regulations then in effect.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In the current appeal, the Board recognizes that the Veteran has presented evidence of multiple psychiatric disorders, PTSD, depression, and bipolar disorder.  However, the prior Board decision specifically denied entitlement to service connection only for PTSD and depression.  Where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the context of requests to reopen claims of service connection, this accomplishes a balancing effect that preserves the finality of VA decisions, while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009)  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

In light of the foregoing, the RO has, correctly, characterized the current appeal as encompassing three issues:  1)  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; 2) Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression; and 3) entitlement to service connection for bipolar disorder.  

A further review of the record discloses that there may be outstanding evidence which could support the Veteran's claim of entitlement to service connection for bipolar disorder.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, issued in December 2001, the RO denied the Veteran's claim of entitlement to service connection for depression.

2.  Evidence associated with the record since the RO's December 2001 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for depression. 

3.  In an unappealed rating decision, issued in December 2001, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

4.  Evidence associated with the record since the RO's December 2001 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled relates to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The RO's December 2001 rating action, which denied the Veteran's claim of entitlement to service connection depression, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100 (2001).

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2010).

3.  The RO's December 2001 rating action, which denied the Veteran's claim of entitlement to service connection PTSD, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100 (2001).

4.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for depression and PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

As noted above, in December 2001, the RO denied the Veteran's claims of entitlement to service connection for depression and PTSD, and that decision became final under the law and regulations then in effect.  In September 2007, the Veteran filed an application to reopen those claims, and the Board finds no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection for depression and PTSD and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed her of the bases for the prior denial and advised her of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support her claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting her VA treatment from January 1999 to June 2009; statements, dated in September 2010, from the Veteran's friends, A. C. and V. L. C.; and the transcript of the Veteran's August 2010 hearing held before the undersigned Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her request to reopen her claims of entitlement to service connection for depression and PTSD.  She has not identified any outstanding evidence which could support either of her claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the question of whether the Veteran has submitted new and material evidence to reopen either or both of those claims.  

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of the law and regulations governing the award of VA compensation benefits.  .  38 C.F.R. § 3.303(c).  

In particular, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In December 2001, when the Board denied the Veteran's claims of entitlement to service connection for depression and PTSD, the relevant evidence on file consisted of the Veteran's service treatment and personnel records and the reports of her VA treatment from January 1999 through March 2001.  In service in February 1977, following 28 days of unauthorized absence, the Veteran was examined by the Psychiatry Service and found to have an immature personality disorder.  There were no findings of depression or PTSD.  Although she reported disgust with her male fellow service members, there was no evidence of any incident, including sexual trauma, which had precipitated her period of unauthorized absence.  Rather, she informed her commander and supervising noncommissioned officers that she had been absent without leave in order to get discharged from the service and further stated that she would do whatever she had to, to get out.  Her commander and supervising noncommissioned officers found her emotional and untrainable with a listless attitude.  Moreover, in a February 1977 statement, the Veteran stated that she was not mentally or emotionally strong enough to adjust to the ways of military life.  Therefore, she was discharged for unsuitability due to a personality disorder.  

Following her discharge from the service, there were no findings that the Veteran suffered from depression or PTSD.  Rather, VA found the Veteran's psychiatric disability was associated with adjustment disorder, polysubstance dependence, impulse control disorder, and a personality disorder.  Indeed, during VA outpatient treatment in March 1999, the VA health care provider reported that the Veteran had no signs of clinical depression or psychosis.  The Veteran reported that a VA Social Worker had recommended that the Veteran pursue service connection for a psychiatric disorder, manifested by PTSD symptoms, based on unspecified trauma in service.  However, the Veteran stated that such trauma was not combat related or sexual in nature.  In any event, there were no findings that the Veteran had depression or PTSD.  

Absent an established diagnosis of depression or PTSD, the Veteran did not meet the criteria for entitlement to service connection for either of those disorders.  Therefore, in December 2001, the RO denied the Veteran's claim, and, as noted above, that decision became final.

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of her claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's July 2007 decision consists of records reflecting her VA treatment from April 2007 through June 2009, including periods of hospitalization from April to May 2007, December 2007, December 2007 to January 2008, January 2008, and February to March 2009, as well as the transcript of her August 2010 hearing before the undersigned Veteran's Law Judge.  Such evidence is new in the sense that it has not been before VA adjudicators previously.  

With respect to the claim of entitlement to service connection for PTSD, the additional evidence is also material as it fills a deficit in the evidence which existed at the time of the RO's December 2001 decision.  That is, the additional evidence now includes a diagnosis of PTSD.  In December 2008, a Social Worker with the VA Mental Health Intensive Case Management Service evaluated the Veteran for PTSD.  During that evaluation, the Veteran demonstrated a psychological reaction to reminders of her military service and reported that she avoided such reminders.  She also reported social isolation, a depressed mood, a sleep disturbance, irritability, outbursts of anger and violence, difficulty focusing and concentrating.  She describer hypervigilance (which was actually observed in the waiting area) and a hyperstartle response.  The examiner felt that the Veteran met the criteria for a diagnosis of PTSD secondary to military sexual trauma.  

While not dispositive, the additional evidence raises a reasonable possibility of substantiating the claim.  Therefore, such evidence is new and material and is sufficient to reopen the claim of entitlement to service connection for PTSD.

Unlike PTSD, the additional evidence does not show a diagnosis of depression, or otherwise fill a deficit in the evidence which existed at the time of the RO's December 2001 denial.  Even when considered with evidence previously of record, the additional evidence does not provide a reasonable possibility of substantiating the claim.  Therefore, with respect to the claim of entitlement to service connection for depression, the additional evidence is, essentially, cumulative or duplicative of the evidence on file at the time of the prior denial.  As such, it is not new and material, and the request to reopen that claim is denied.


ORDER

New and material evidence not having been presented, the request to reopen the claim of entitlement to service connection for depression is denied.  

New and material evidence having been presented, the request to reopen the claim of entitlement to service connection for PTSD is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for PTSD.  Elkins.  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Vet. Aff. Op. Gen. Couns. Prec. 16-92 (Authority of the Board of Veterans' Appeals to Address Matters Not Considered by the Agency of Original Jurisdiction, 57 Fed. Reg. 49747 (1992)).  

The Veteran also seeks entitlement to service connection for bipolar disorder.  However, after reviewing the record, the Board finds that there is outstanding evidence which may support her claim.  Accordingly, further development of that issue is also warranted prior to further consideration by the Board.

In a January 2009 VA Domiciliary Admission note, the Veteran reported that she had been approved to for Social Security disability benefits, beginning in March 2009.  During her August 2010 hearing before the undersigned Veterans Law Judge, she confirmed that she was receiving such benefits.  However, records associated with those benefits have not been requested for inclusion in the claims folder.  Such records could well be relevant to the Veteran's claims.  

During her August 2010 hearing, the Veteran testified that she was receiving weekly mental health treatment from VA.  Currently, there are records on file reflecting the Veteran's treatment in 1999 at the VAMC in Martinsburg, West Virginia, as well as her treatment from April 2007 through June 2009 at the VAMC in Mountain Home Tennessee.  She also stated that she had been treated more recently at the VA Medical Facility in Johnson City, Tennessee.  In this regard, the Board notes that while there is a Vet Center in Johnson City, Tennessee, there is no VA medical facility.  In any event, the records of her treatment by VA since June 2009 could well be relevant to the Veteran's claims.

Finally, the Veteran  also testified that she had received psychiatric treatment and/or evaluations while incarcerated at the Tennessee Penitentiary for Women in the mid-2000's.  However, those records have not been requested for association with the claims folder. 


In light of the foregoing, further development of the record is warranted prior to further consideration by the Board. Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist her in the development of her claims of entitlement to service connection for PTSD and bipolar disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to her claim of entitlement to service connection for PTSD, note the alternative forms of evidence she should submit to verify her alleged military sexual trauma.  Such evidence could include, but is not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

2.  Request that the Veteran identify the location of the VA facility(s) where she has received treatment since June 2006.  Then request records of that treatment directly from the VA facility(s) identified by the Veteran.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  Request that the Social Security Administration provide the records associated with her award of Social Security benefits.  This should include, but is not limited to, her application for benefits, a copy of the initial award letter and the medical records supporting that award.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

4.  Request that the Veteran provide the dates of her incarceration at the Tennessee Prison for Women.  Then, request that the prison provide copies of her records reflecting psychiatric treatment and/or evaluations.  This should include, but is not limited to, reports of counseling sessions, doctor's notes, nurse's notes, daily clinical records, hospital reports, and prescription records.  


Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

5.  When the actions in parts 1, 2, 3, and 4 have been completed, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder must be made available to the examiner for review  in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

If a psychiatric disability(s) is diagnosed, identify and explain the elements supporting each diagnosis.  With respect to each diagnosis, the examiner must render an opinion as to whether it is at least as likely as not (50/50 chance) that the Veteran's psychiatric disability was first manifested in or as a result of service.  If PTSD due to military sexual trauma is diagnosed, the VA examiner must render an opinion to whether the evidence indicates that a personal assault occurred.

The rationale for all opinions must be set forth.


In the event that the Veteran does not report for the aforementioned examination, the notice of that examination should be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  When the actions requested in parts 1, 2, 3, 4 and 5 have been completed, undertake any other indicated development.  Then perform a de novo review of the record and adjudicate the issue of entitlement to service connection for PTSD.  Also readjudicate the issue of entitlement to service connection for bipolar disorder.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


